Ross County, No. 1660. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Ross County and as a claimed appeal as of right from said court. Upon consideration of appellant’s motion to continue stay of execution of sentence and release on bail,
IT IS ORDERED by the court that said motion be, and hereby is, granted, effective December 18, 1991.
IT IS FURTHER ORDERED that bond shall continue as originally set by the Fóurth District Court of Appeals.
Douglas, J., would remand this cause to the trial court to set bond pending appeal.